Appeals by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (R. Doyle, J.), imposed June 20, 2011, as amended July 1, 2011, under superior *662court information No. 2562/09, and a sentence of the same court imposed June 20, 2011, under superior court information No. 1052/11, on the ground that they are excessive.
Ordered that the sentence, as amended July 1, 2011, and the sentence imposed June 20, 2011, are affirmed.
Contrary to the People’s contention, the defendant’s claim that his sentences are excessive need not be preserved for appellate review. Our power to review a sentence as harsh or excessive stems not from our power to review questions of law (see CPL 470.15 [1]), but from our interest of justice jurisdiction (see NY Const, art VI, § 30; CPL 470.15 [3] [c]; [6] [b]; People v Suitte, 90 AD2d 80, 85-86 [1982]). Nonetheless, the sentence imposed on the defendant upon his conviction of criminal possession of a forged instrument in the first degree (see Penal Law § 170.30), under superior court information No. 1052/11, is the minimum sentence authorized by statute (see Penal Law § 70.06 [3] [c]; [4] [b]). The defendant’s other sentence, under superior court information No. 2562/09, is not excessive (see People v Suitte, 90 AD2d at 86). Eng, P.J., Angiolillo, Balkin and Sgroi, JJ., concur.